Exhibit 10.1



[img1.jpg]


1001 Bayhill Drive

San Bruno, CA 94066

 

May 13, 2002

Mr. William Jones

Meadow Vale

Dauntsey

Chippenham

Wiltshire SN15 4JH

 

Dear Bill,

 

On behalf of IPWireless (the "Company"), please find below your updated contract
of employment.

 

1.

Position

 

Your position will be that of Executive Vice President – Technology. You will
report to the Company's Chief Executive Officer.

 

You agree to the best of your ability and experience that you will at all times
loyally and conscientiously perform all of the duties and obligations required
of and from you pursuant to the express and implicit terms hereof, and to the
reasonable satisfaction of the Company. During the term of your employment, you
further agree that you will devote all of your business time and attention to
the business of the Company, the Company will be entitled to all of the benefits
and profits arising from or incident to all such work services and advice, you
will not render commercial or professional services of any nature to any person
or organization, whether or not for compensation, without the prior written
consent of the Company's Board of Directors, and you will not directly or
indirectly engage or participate in any business that is competitive in any
manner with the business of the Company. Nothing in this letter agreement will
prevent you from accepting speaking or presentation engagements in exchange for
honoraria or from serving on the boards of charitable organizations, or from
owning no more than one percent (1%) of the outstanding equity securities of a
corporation whose stock is listed on a national stock exchange.

 

2.

Location

 

You will be working at the Company's United Kingdom offices located in
Wiltshire.

 

You may be required to work at any other premises at which your employer carries
on its business now or in the future.

 

From time to time you will also travel to such places (whether within or outside
the UK), as your employer requires you to in performance of your duties.

--------------------------------------------------------------------------------

3.

Compensation.

 

a.

Base Salary.

 

You will be paid a monthly gross salary of £11,145.83, which is equivalent to
£133,750 on an annualized bases. Your salary will be payable on the last
Thursday in the month pursuant to the Company's regular payroll policy.

 

b.

Bonus.

 

You will be eligible to receive an incentive bonus based on the achievement of
objectives in accordance with the Company's management incentive plan to be
adopted by the Board of Directors.

 

c.

Annual Review.

 

Your base salary and bonus will be reviewed at the end of each calendar year as
part of the Company's normal salary review process.

 

4.

Benefits.

 

The company will pay an additional 10% of your salary in benefits, which you may
take as a combination of pension and insurance. The company will pay these
directly to the provider or yourself as appropriate and as permitted by law. You
will assume full responsibility for all employee taxes resulting from these
benefits.

 

5.

Stock Grant.

 

a.

Prior Grants.

 

The Company stock options granted to you prior to the date of this letter will
continue to be governed by the terms of the applicable option agreements
(including each applicable "Notice of Stock Option Grant"). Vesting will, of
course, depend on your continued employment with the Company. Please refer to
your stock option documentation for further details.

 

b.

Subsequent Grants.

 

Subject to the discretion of the Company's Board of Directors, you may be
eligible to receive additional grants of stock options or purchase rights from
time to time in the future, on such terms and subject to such conditions as the
Board of Directors shall determine on the date of any such grant.

 

6.

Hours of Work.

 

The Company operates a system of flexible working and your starting and
finishing times must be agreed with your manager. Due to the particular needs of
the business and your status as a corporate officer, you may be required to work
such hours as the needs of the business dictate.



--------------------------------------------------------------------------------



 

7.        Vacation.

 

As a regular employee of the company, you will receive 4 weeks of paid vacation
per annum, to be taken at a time or times to be mutually agreed, in addition to
the UK Public Holidays. See Employee Handbook for detailed policy.

 

8.

Disciplinary Procedure.

 

See Employee Handbook.

 

9.

Company Rules.

 

You are required to conform to the Company's rules and procedures communicated
to you from time to time, including but not limited to those in the Employee
Handbook as updated or amended from time to time.

 

10.

Confidential Information and Invention Assignment Agreement.

 

You have previously signed a Confidential Information and Invention Assignment
Agreement (the "Confidentiality Agreement"), which remains in full force and
effect and forms part of these terms and conditions.

 

11.

Confidentiality of Terms.

 

You agree to follow the Company's strict policy that employees must not
disclose, either directly or indirectly, any information, including any of the
terms of this agreement, regarding salary, bonuses or stock purchase or option
allocations to any person, including other employees of the Company; provided,
however, that you may discuss such terms with members of your immediate family
and any legal, tax or accounting specialists who provide you with legal, tax or
accounting advice.

 

13.

Notice Period

 

Either you or the Company may terminate your employment with the Company at any
time upon 6 months written notice for any reason or no reason, without further
obligation or liability. However, the Company reserves the right to terminate
your employment without any notice if it has reasonable grounds to believe you
are guilty of gross misconduct, gross negligence or in material breach of the
terms of your employment or Confidentiality Agreement.

 

The Company reserves the right to pay salary in lieu of notice or to request
"garden leave" during all or part of the notice period. Your duties of
confidentiality, fidelity and loyalty to the Company will remain in effect
during the garden leave period, and you agree to make yourself available as
needed to respond to inquiries from the Company during that period.

 

14.

Your Employer

 

The use of the expressions "your employer" and/or "employer" in this contract
and in the employee handbook (including those parts of the employee handbook
which are not specifically incorporated in this contract) shall mean IPWireless
and/or any associated company, holding company or subsidiary (as defined in The
Companies Act of 1985 or any amending Act) and any person, corporate body or
partnership to which this contract may be transferred at any time whether by
agreement or operation of law or otherwise.

--------------------------------------------------------------------------------



 

This offer is valid for 14 days from the date of this letter. To indicate your
acceptance of the Company's offer, please sign and date and return it to me,
This letter, together with the Confidentiality agreement, set forth the terms of
your employment with the Company and supersede any prior representations or
agreements, whether written or oral, with respect to your compensation and
employment (including your prior employment offer letter dated May 24, 1999,
which this letter replaces). It is understood and agreed that your employment
with the Company continues from its original start date, and this letter
agreement will not be construed to alter the commencement date of your
employment with the Company. This letter may not be modified or amended except
by a written agreement, signed by the Company and by you.

 

Very truly yours,

 

/s/  Christopher Gilbert      

Christopher Gilbert

 

Chief Executive Officer

 

IPWIRELESS, INC.

 

 

ACCEPTED AND AGREED:

 

 

 

Signature:

  /s/  William Jones              

 

 

Date:

  22 May 2002

 

 

Start Date and continues employment date: 20th June 1999

 

--------------------------------------------------------------------------------

AMENDMENT TO OFFER LETTER

 

This Amendment to Offer Letter (this “Amendment”) is made as of March 3, 2006 by
and between IPWireless, Inc., a Delaware corporation (the “Company”), and
William Jones (“Employee”).

WHEREAS, the Company and Employee entered into a letter agreement dated May 13,
2002, as amended July 26, 2004 (the “Offer Letter”), setting forth certain terms
and conditions related to Employee’s employment by the Company.

WHEREAS, the Company and Employee each desire to amend the Offer Letter in the
manner set forth below.

NOW, THEREFORE, the parties hereby agree as follows:

1.          Amendment. The following shall be added as a new Section 14 to your
Offer Letter, and the current Section 14 shall be renumbered as Section 15:

 

14.

Severance

If your employment relationship with the Company or its successor is terminated
without Cause (as defined below), you will receive, subject to signing a
customary release of claims in favor of the Company, (i) salary continuation
payments equal to your regular monthly salary for 12 months, (ii) an extension
in your post-termination option exercise period to one year following the
termination date, and (iii) the right to continue to remain a Participant in the
Company’s Employee Incentive Plan until one year following the termination date.
For purposes of this letter, “Cause” for your termination will exist at any time
after the happening of one or more of the following events:

(i)    your repeated failure or neglect, willful misconduct or gross negligence
in the performance of your duties, including your failure to follow Company
policies as set forth in writing from time to time, or your failure to follow
the legal and reasonable directives of the Company’s Board of Directors or Chief
Executive Officer;

(ii)   your conviction of or plea of guilty or no contest to a felony or to any
other violation of law involving fraud, dishonesty or moral turpitude;

(iii) your commission of fraud, misappropriation or embezzlement against the
Company, a deliberate attempt to do an injury to the Company, or conduct that
materially discredits the Company or is materially detrimental to the reputation
of the Company; or

(iv) your breach of any term of the Confidentiality Agreement (including your
theft or other misappropriation of proprietary information or trade secrets of
the Company or any other party to whom you owe an obligation of nondisclosure as
a result of your relationship with the Company) or of this letter agreement.

 

All references to the Company in this section 14 shall also include any
successor to the Company.

2.          Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------



                The parties have executed this Amendment to Offer Letter as of
the date first above written.

 

IPWireless, Inc.

 

By:      /s/ J. Taylor Crandall                                      

 

Name:       J. Taylor Crandall                                      

 

Title:    Director                                                          

 

William Jones

 

      /s/  William Jones                                                

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED AMENDMENT TO OFFER LETTER

 

This Amended and Restated Amendment to Offer Letter (this "Amendment and
Restatement") is made as of March 28th, 2007 by and between IPWireless, Inc., a
Delaware corporation (the "Company") and William Jones ("Employee").

 

                  WHEREAS, the Company and the Employee entered into a letter
agreement dated May 13, 2002, as amended July 26, 2004 and March 3, 2006 (the
"Offer Letter"), setting forth certain terms and conditions related to the
Employee's employment by the Company.

 

                  WHEREAS, the Company and Employee each desire to amend and
restate the Amendment to the Offer Letter dated March 3, 2006 (the "Amendment")
in the manner set forth below.

 

                   NOW, THEREFORE, the parties hereby agree as follows:

 

1.                Amendment. Section 1 of the Amendment is hereby amended and
restated in its entirety as follows:

 

1.     Amendment. Section 14 of your Offer Letter shall be amended and restated
as follows:

 

14.              Severance

 

If (a) your employment relationship with the Company or its successor is
terminated by the Company without Cause (as defined below) or (b) you are
employed by the Company and you submit a written notice of your termination of
your employment to the Company within (x) the five (5) business day period
immediately prior to, or (y) the five (5) business day period immediately
following the consummation of a Liquidation (as such term is defined in the
Employee Incentive Plan (as amended)), and you do not accept an offer or
commence employment with the Company's successor or acquiror of Company assets
or securities, you will receive, subject to signing a customary release of
claims in favor of the Company, (i) a lump sum cash payment in an amount equal
to your regular monthly salary times 12 (subject to applicable withholdings),
(ii) an extension of your post-termination option exercise period to one year
following the termination date, and (iii) the right to continue to remain a
Participant in the Company's Employee Incentive Plan until one year following
the termination date. For purposes of this letter, “Cause” for your termination
will exist at any time after the happening of one or more of the following
events:

(i)    your repeated failure or neglect, willful misconduct or gross negligence
in the performance of your duties, including your failure to follow Company
policies as set forth in writing from time to time, or your failure to follow
the legal and reasonable directives of the Company’s Board of Directors or Chief
Executive Officer;

(ii)   your conviction of or plea of guilty or no contest to a felony or to any
other violation of law involving fraud, dishonesty or moral turpitude;

(iii)  your commission of fraud, misappropriation or embezzlement against the
Company, a deliberate attempt to do an injury to the Company, or conduct that
materially discredits the Company or is materially detrimental to the reputation
of the Company; or

--------------------------------------------------------------------------------

 



(iv) your breach of any term of the Confidentiality Agreement (including your
theft or other misappropriation of proprietary information or trade secrets of
the Company or any other party to whom you owe an obligation of nondisclosure as
a result of your relationship with the Company) or of this letter agreement.

All references to the Company in this section 14 shall also include any
successor to the Company.

2.          Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

 
 

 

--------------------------------------------------------------------------------





The parties have executed this Amended and Restated Amendment to Offer Letter as
of the date first above written.

IPWireless, Inc.

 

By:      /s/ J. Taylor Crandall                                      

 

Name:       J. Taylor Crandall                                      

 

Title:    Director                                                          

 

William Jones

 

      /s/  William Jones                                                

 

--------------------------------------------------------------------------------

                                                                                                                                                  

[img2.jpg]

Unit 7, Greenways Business Park

Bellinger Close

Chippenham

Wiltshire SN15 1BN

 

Telephone: 01249 800100

 

Facsimile:

01249 800101

 

23rd May 2007

William Jones

IPWireless

 

Dear William

 

Re: Nextwave Merger

This letter forms part of the terms and conditions of your employment. Apart
from items specifically referenced in this letter, all other terms and
conditions are unchanged. Any previous agreement on the items below is now
superseded and is null and void.

As you are aware the acquisition of IPWireless by Nextwave Wireless has now been
completed on 11-May-2007. This letter outlines the various elements of
remuneration and incentive plans going forward.

IPWireless is now a wholly owned subsidiary of Nextwave Wireless and as such you
will continue to be employed by IPWireless UK or Inc. IPWireless management has
reviewed the Nextwave Wireless employee grading structure and you have been
ascertained to be a level 9 grade as defined by Nextwave Wireless.

With respect to your remuneration the following has been agreed:

 

1)

Your salary will remain unchanged at £158,610 and will be continue to be
reviewed on a calendar year basis.

 

2)

Your additional benefits will remain unchanged (for UK - 10% of salary paid in
monthly instalments).

 

3)

You will continue to be eligible to receive a year end bonus, which will be
based on company and individual performance. The bonus level is dependant upon
your grade and will be up to a maximum of 75% of salary.

 

4)

As part of the Merger Agreement with Nextwave Wireless an additional one off
Stock Bonus Award in the form of Nextwave stock will be awarded subject to
achieving certain IPWireless milestones over the next 3 years. The stock bonus
allocation is in line with the EIP payments. The milestone for 2007 is $40M of
shipped revenue. The next two milestones will be communicated no later than 30th
January 2008 and 30th January 2009 for 2008 and 2009 milestones respectively.
The total value of Nextwave stock you are entitled to receive is $517,199 and
awards will be subject to meeting the communicated milestones. The split across
the years is; 30% in 2007, 35% in 2008 and 35% in 2009.

 

--------------------------------------------------------------------------------

 



 

5)

As you are aware all IPWireless stock options have now been cancelled and
Nextwave stock options will be awarded. The level of the award is dependant on
your grade. You will receive 220,000 options which will vest over a 4 year
period.

 

a.

Nextwave and IPWireless are currently applying for UK IR approval of the option
scheme – this will provide certain tax advantages to UK employees. This may
result in the options grants being delayed by 2-3 months.

 

6)

Non-Compete Agreement.

 

a.

Nextwave have requested that all technical and senior employees sign a
non-compete agreement. This is not compulsory. A copy is attached.

 

b.

Subject to signing the Non-Compete Agreement IPWireless and Nextwave Wireless
have agreed to offer the following additional incentives.

 

i.

An additional one off 5% pay rise above the standard end of year 2007 merit rise
(effective January 2008) subject to achieving an IPWireless company shipped
revenue target of $50M for 2007.

 

ii.

An increase in the Stock Bonus Award (see 4 above) of $321,131 (approximate –
depending on quantity of employees who sign).

 

iii.

An accelerated Stock Bonus Award payment schedule of 45% in 2007, 45% in 2008
and 10% in 2009.

 

7)

Please note - the entire contents of this letter are confidential between
yourself and IPWireless and must not be discussed or communicated in any way
with any other employee or 3rd party.

 

Yours sincerely

 

/s/  Kevan Johns                 

Date:   23/05/07  

Kevan Johns

VP Finance

 

Employees sign

 

 /s/ William Jones              

Date:    7 April 2008   

I William Jones confirm I have received the original of the letter and agree the
change in terms contained therein.

 

 

 
 

 

 

